Exhibit 10.15
 
Copy #_________


CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM


GLOBAL GOLD CORPORATION


Global Gold Corporation, a Delaware corporation (the “Company”, “we” or “us”),
is offering (the “Offering”) to sell a minimum of 500,000 shares and up to a
maximum of 10,000,000 shares of its common stock, $.001 par value per share, at
a price of $.10.  Each share of common stock purchased also entitles the
purchaser to a warrant for the purchase of one additional share of common stock
at a price of $.15, exercisable on or before December 9, 2013, unless mutually
agreed otherwise.  The shares of common stock and accompanying warrants being
offered are collectively referred to as the “Units” or the “Securities”.  The
offering price of the shares of the Company’s common stock has been determined
by the Board of Directors of the Company.


The minimum subscription amount is $50,000 for 500,000 shares of common stock,
unless otherwise agreed to by the Company, in its sole discretion.


If all the Securities are sold, the Company will have issued an additional
20,000,000 shares of its common stock for a total purchase price of
$2,500,000.  Offering proceeds shall be placed in a special non-interest bearing
account, and if the minimum offering of 500,000 shares is not sold, subscribers
shall have the right to cancel their subscriptions and receive repayment of
funds paid without interest or deduction.


The Offering will terminate upon the earlier of the completion of the sale of
all of the Securities offered or December 31, 2008, unless the Offering is
extended up to an additional 30 days until January 30, 2009 by the Company, in
its sole discretion (the “Offering Period”).  The Offering may be closed from
time to time in tranches of any number of Securities (collectively the
“Closings”).


The common stock of the Company is publicly traded only on the OTCBB,
over-the-counter market under the symbol GBGD.


Neither the Securities and Exchange Commission nor any other regulatory body has
approved or disapproved these securities or passed upon the accuracy or adequacy
of this Memorandum.  Any representation to the contrary is a criminal offense.




The date of this Memorandum is December 8, 2008.



--------------------------------------------------------------------------------


THESE SECURITIES INVOLVE A HIGH DEGREE OF RISK.  SEE “RISK FACTORS” set forth in
this Memorandum, and any additional applicable risk factors reflected in any
annual, quarterly and other reports filed by the Company with the Securities and
Exchange Commission (the “SEC”) (which filed documents shall be referred to
collectively as the “SEC Documents”), which are incorporated herein by
reference.


THE SECURITIES BEING OFFERED PURSUANT TO THIS MEMORANDUM HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE
BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE ACT.  SUCH SECURITIES MAY NOT BE REOFFERED OR RESOLD UNLESS
THE SECURITIES ARE REGISTERED UNDER THE ACT OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE.


THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN
OFFER TO BUY THE SECURITIES NOR WILL THERE BE ANY SALE OF THE SECURITIES IN ANY
JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL.  ANY
DISTRIBUTION OF THIS MEMORANDUM BY THE OFFEREE IN WHOLE OR IN PART IS
UNAUTHORIZED.


PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS MEMORANDUM AS
LEGAL ADVICE.  EACH INVESTOR SHOULD CONSULT HIS OWN COUNSEL AS TO LEGAL AND
RELATED MATTERS CONCERNING HIS INVESTMENT.


NO OFFERING LITERATURE OR ADVERTISING IN WHATEVER FORM WILL BE EMPLOYED IN THE
OFFERING OF THE SECURITIES.  EXCEPT FOR THIS MEMORANDUM OR STATEMENTS OR
DOCUMENTS CONTAINED HEREIN, NO PERSON HAS BEEN AUTHORIZED TO MAKE
REPRESENTATIONS, OR GIVE ANY INFORMATION, WITH RESPECT TO THE SECURITIES OFFERED
HEREBY EXCEPT THE INFORMATION CONTAINED HEREIN.


THE INFORMATION CONTAINED IN THIS MEMORANDUM IS STRICTLY CONFIDENTIAL.  THIS
MEMORANDUM AND THE INFORMATION CONTAINED IN IT SHALL NOT BE USED OTHER THAN BY
THE PERSON TO WHOM IT IS DIRECTED FOR THE PURPOSE OF EVALUATING A POTENTIAL
INVESTMENT IN THE COMPANY AND MUST NOT BE COPIED, REPRODUCED, DISTRIBUTED OR
PASSED TO OTHERS OTHER THAN ATTORNEYS OR FINANCIAL ADVISORS REQUIRED FOR SUCH
EVALUATION AND SUBJECT TO THESE CONFIDENTIALITY OBLIGATIONS.  BY ACCEPTING
DELIVERY OF THIS MEMORANDUM, A PROSPECTIVE INVESTOR AGREES TO THE FOREGOING
CONFIDENTIALITY OBLIGATIONS AND FURTHER AGREES PROMPTLY TO RETURN TO THE COMPANY
THIS MEMORANDUM AND ANY OTHER DOCUMENTS OR INFORMATION FURNISHED IF THE
PROSPECTIVE INVESTOR ELECTS NOT TO PURCHASE ANY OF THE SECURITIES OFFERED HEREBY
OR IF THE OFFERING IS TERMINATED OR WITHDRAWN.  The foregoing is in addition to,
and shall not alter or impair, any other confidentiality agreements entered into
by the recipient.


2

--------------------------------------------------------------------------------


CONNECTICUT RESIDENTS


THE SECURITIES REFERRED TO IN THIS MEMORANDUM WILL BE SOLD PURSUANT TO THE
EXEMPTION SET OUT IN SECTION 36-490(B)(9) OF THE CONNECTICUT UNIFORM SECURITIES
ACT.  THE UNITS HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF
CONNECTICUT. THE UNITS CANNOT BE SOLD OR TRANSFERRED EXCEPT IN A TRANSACTION
WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT.  THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE BANKING COMMISSIONER OF THE STATE OF CONNECTICUT, NOR HAS THE
COMMISSIONER PASSED UPON THE ACCURACY OR ADEQUACY OF THIS OFFERING.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


CALIFORNIA RESIDENTS


THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS OFFERING HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPTED FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS OFFERING
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATIONS BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.


NEW YORK RESIDENTS


THE OFFERING LITERATURE USED IN CONNECTION WITH THE OFFERING HAS NOT BEEN FILED
WITH OR REVIEWED BY THE ATTORNEY GENERAL OF THE STATE OF NEW YORK PRIOR TO ITS
ISSUANCE AND USE.  THE ATTORNEY GENERAL OF NEW YORK HAS NOT PASSED ON OR
ENDORSED THE MERITS OF THIS OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.




*      *       *      *       *


3

--------------------------------------------------------------------------------


Each prospective investor will be afforded, and should seek, the opportunity to
obtain any additional information which such prospective investor may reasonably
request, to ask questions of, and to receive answers from, the Company or any
other person authorized by the Company to act, concerning the terms and
conditions of the Offering, the information set forth herein and any additional
information which such prospective investor believes is necessary to evaluate
the merits of the Offering, as well as to obtain additional information
necessary to verify the accuracy of information set forth herein or provided in
response to such prospective investor's inquiries.  Any prospective investor
having any questions or desiring additional information should contact:


Van Z. Krikorian, Chairman and Chief Executive Officer
45 East Putnam Avenue
Greenwich, Connecticut 06830
 (203) 422-2300


4

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
CAPTION
PAGE
   
Terms of the Offering
6
   
Form 10-KSB filed by the Company for the year ended December 31, 2007
Exhibit A
   
Form 10-Q filed by the Company for the quarter ended September 30, 2008
Exhibit B
   
Subscription Agreements
Appendix A
   
Accredited Investor Suitability Questionnaire
Appendix B
   
Registration Rights Agreement
Appendix C
   
Form of Warrant
Appendix D





5

--------------------------------------------------------------------------------


 
TERMS OF
THE OFFERING



Business
The Company is presently engaged in developing and acquiring interests in gold
and other mineral-bearing properties in Chile, Armenia, and Canada.  The Company
is currently in the development stage and has only received minor revenues from
mining activity. Although, in December 2006, the Company restructured the
Aigedzor Mining Company Joint Venture in Armenia in exchange for: one million
dollars; a 2.5% Net Smelter Return royalty payable on all products produced from
the Lichkvaz and Terterasar mines as well as from any mining properties acquired
in a 20 kilometer radius of the town of Aigedzor in southern Armenia; and five
million shares of Iberian Resources Limited's common stock. In 2007, Iberian
Resources Limited merged into Tamaya Resources Limited and the five million
Iberian shares were converted into twenty million shares of Tamaya Resources
Limited.  The Company previously engaged in developing a gold mining project in
Armenia under a joint venture with the Armenian state gold enterprise and in
1997 sold its interest in the joint venture to a third party, which was later
acquired by Vedanta Resources Ltd.



Securities Offered
(a)     The Company is offering to sell a minimum of 500,000 and a maximum of
10,000,000 shares of its common stock at a purchase price of $.10 per share,
with a minimum purchase of 500,000 shares, for the purchase price of $50,000
payable in cash upon subscription.  Each share purchased shall also entitle the
purchaser to a warrant for the purchase of an additional one share at the price
per share of $.15 exercisable on or before December 9, 2013, unless mutually
agreed otherwise.



(b)
The Company reserves the right to sell less than a minimum of 500,000 shares to
any investor.





6

--------------------------------------------------------------------------------




Common Stock Outstanding
 
Prior to Offering 
34,417,023 shares as of December 1, 20081

 
After Offering
Up to 44,417,023 shares as of the close of the Offering and up to 54,417,023 if
all of the warrants and options are exercised1



Use of Proceeds
For partial payment of necessary expenses related to mining development and
property acquisition purposes in Chile, Canada, and Armenia, including primarily
the development and production from  the gold and silver  bearing properties in
Armenia including Tukhmanuk, Marjan, and Getik, development, plant
acquisition  and operations for an approximately 20,000 hectare gold  mineral
bearing property in Chile,  and closing costs for the Company’s Global Gold
Uranium, LLC subsidiary’s operations in Canada, as well as general corporate and
working capital purposes.



Offering proceeds will be deposited and held in a non-interest bearing
segregated account at J.P. Morgan Chase Bank and may be withdrawn by the Company
upon the closing of the Offering or any tranches thereof, once the minimum
subscription amount has been received by the Company.


Who May Invest
The shares of common stock of the Company are being offered pursuant to this
Memorandum solely to persons (i) who are “accredited investors” (as defined in
Regulation D promulgated under the Act) in reliance on Regulation D or (ii) who
are non U.S. persons (as defined in Regulation S promulgated under the Act) in
an offshore transaction (as defined in Regulation S) in reliance on Regulation
S.  See the Subscription Agreement attached hereto as Appendix A and the
Accredited Investor Suitability Questionnaire attached hereto as Appendix B.



Risk Factors
The shares of common stock of the Company offered hereby involve a high degree
of risk, including, without limitation, the following:

 
 

--------------------------------------------------------------------------------

1 Excluding all shares of common stock issuable pursuant to options or warrants
to purchase common stock which totaled 5,129,166 shares as of December 1, 2008.
 
7

--------------------------------------------------------------------------------



 
(i)
the Company is a development stage company and has not generated sustained,
significant mining revenues to date but has developed and sold interests in
Armenian gold mining joint ventures;



(ii)
the Company requires significant amounts of additional funding to continue its
planned development at its current properties as described in the Company’s last
10-KSB and other public filings;



(iii)
the Company may not be able to obtain adequate insurance protection for its
potential investments in the mining projects;



(iv)
the prices of gold and other minerals historically fluctuate and are affected by
numerous factors beyond the Company’s control and no assurance can be given that
any reserves proved or estimated will actually be produced;



(v)
the Company’s proposed mining operations will be subject to a variety of
potential engineering, seismic and other risks, some of which cannot be
predicted and which may not be covered by insurance;



(vi)
the Company will be subject to intense competition in its proposed mining
activity and many mining companies have substantially greater resources than
those possessed by the Company;



(vii)
the shares of common stock are subject to restrictions on transfer;



(viii)
the SEC in any future review of the Company’s filings of any kind with it may
question the classification of the Company for federal securities law purposes
(although it has not done to date), which could adversely affect the future
operations of the Company or the public trading of its shares of common stock;



8

--------------------------------------------------------------------------------


(ix)
an investor may lose his entire investment in the shares of common stock;



(x)
the Company’s senior management, and one of its directors own approximately 19%
of the shares of the Company’s common stock and, if they act jointly with the
shareholders associated with Firebird Management, LLC which own approximately
28.1% of the shares of the Company’s common stock, will be able to effectively
determine the vote on any matter being voted on by the Company’s stockholders;
and



(xi)
the value of the Company’s assets may be adversely affected by political,
economic, regulatory, and other factors in Armenia, Canada, and Chile;



(xii)
the Company was subject in Armenia to corrupt practices which have been reported
to the authorities, made the subject of international arbitrations, and while
the Company has amicably and favorably settled its disputes with the Armenian
Government, as described in the Company’s public filings, it has unresolved
claims against certain individuals and entities which may require further
arbitration or litigation, there can be no assurances that the Company will be
able to resolve these problems.

 
Restrictions on Resale;
Registration Rights
The investors who purchase any shares of common stock pursuant to the Offering
will be restricted from selling, transferring, pledging or otherwise disposing
of any shares due to restrictions under applicable Federal and state securities
law.   The Company has agreed to give each investor on demand (commencing 90
days after the closing of this Offering), piggyback, and certain other
registration rights (provided investors with not less than 51% of the shares
sold in the Offering so request) with respect to the shares of common stock sold
in the Offering.  See the Subscription Agreement attached hereto as Appendix A
and the Registration Rights Agreement attached hereto as Appendix C.



9

--------------------------------------------------------------------------------


Listing
The Company’s shares of common stock are currently not listed for trading on any
stock exchange.  The Company’s shares are publicly trading on the OTCBB,
over-the-counter market in the United States (the application for such trading
was approved by the National Association of Securities Dealers, Inc. and the
Company’s common stock became eligible for trading on the OTCBB on March 31,
2004).



How to Invest
Each investor must:



(a)
 execute and deliver the Subscription Agreement attached hereto as Appendix A,
and pay the subscription price for the shares of common stock as provided
therein;



(b)
 execute and deliver the Accredited Investor Suitability Questionnaire attached
hereto as Appendix B (for U.S. investors only);



(c)
execute and deliver the Registration Rights Agreement attached hereto as
Appendix C; and



(d)
deliver all of the signed documents to the Company.



All references contained in this description of “The Terms of Offering” are
qualified in their entirety by reference to the specific agreements containing
the applicable terms.

 
10
 

--------------------------------------------------------------------------------


APPENDIX A



SUBSCRIPTION AGREEMENT





Global Gold Corporation
45 East Putnam Avenue
Greenwich, Connecticut 06830


Gentlemen:


This Subscription Agreement (the “Agreement”) has been executed by the
undersigned in connection with the offer by Global Gold Corporation, a Delaware
corporation (the “Company”) to sell a minimum of 500,000 shares and up to a
maximum of 10,000,000 shares of its common stock, $.001 par value per share (the
“Common Stock”), at a price of $.10.  Each share of Common Stock purchased also
entitles the purchaser to a warrant for the purchase of one additional share of
Common Stock at a price of $.15, exercisable on or before December 9, 2013,
unless mutually agreed otherwise. (The shares of Common Stock and accompanying
warrants being offered are collectively referred to as the “Units” or the
“Securities”.  The Units are being offered pursuant to the Company’s
Confidential Private Placement Memorandum dated December 8, 2008, as may be
amended from time to time (the “Memorandum”).  The Offering is intended to come
within the provision of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”).


The undersigned and the Company hereby agree as follows:


1.           (a)           Subject to the terms and conditions hereof, the
undersigned hereby irrevocably subscribes for the number of shares of Common
Stock at the aggregate purchase price set forth at the end hereof at the rate of
$.10 per share (the “Purchase Price”).  In connection therewith, the undersigned
hereby tenders:


(i)           the Purchase Price in cash or by check (subject to collection),
bank draft or postal or express money order payable in United States dollars, or
by wire transfer, to “Global Gold Corporation - Special Account”


(ii)           an executed copy of this Agreement;


 
(iii)
an executed copy of the Accredited Investor Suitability Questionnaire; and



 
(iv)
an executed copy of the Registration Rights Agreement.



1

--------------------------------------------------------------------------------


(b)           The Purchase Price will be deposited by the Company in a
non-interest-bearing segregated bank account at J.P. Morgan Chase Bank or
another bank selected by the Company in its sole discretion.  The Purchase Price
will be available for the Company’s sole use immediately upon its acceptance of
the Agreement and the closing of the Offering or any tranche thereof; provided,
however, if the minimum offering of 500,000 shares is not sold, the undersigned
shall have the right to cancel the subscription and receive repayment of funds
paid without interest or deduction.


2.           The Company represents and warrants to the undersigned that since
September 30, 2008, there has been no material adverse change in the financial
condition, results of operations or general affairs of the Company, other than
as disclosed in the Memorandum, all reports filed by the Company with the
Securities and Exchange Commission, and press releases, issued by the Company.

3.           The undersigned represents and warrants to the Company that:


(a)           The undersigned has received a copy of the Memorandum, and has
carefully read and fully understands the Memorandum, including the Risk Factors
set forth therein and any additional risk factors reflected in any annual,
quarterly and other reports filed by the Company with the Securities and
Exchange Commission or press releases;


(b)           THE UNDERSIGNED UNDERSTANDS THAT THIS INVESTMENT IN THE COMPANY IS
ILLIQUID AND INVOLVES A HIGH DEGREE OF RISK AND IS ONLY SUITABLE FOR AN INVESTOR
WHO CAN AFFORD TO LOSE HIS ENTIRE INVESTMENT IN THE SECURITIES;


(c)           The undersigned understands that the Securities offered herein
have not been registered under the Securities Act or the securities laws of any
state of the United States and will be subject to substantial restrictions on
transferability unless and until the Securities are registered or an exemption
from registration becomes available;


(d)           The undersigned understands that an appropriate stop transfer
order will be placed on the books of the Company’s transfer agent respecting the
certificates evidencing the Securities and such certificates shall bear such
legend until such time as the respective securities in question shall have been
registered under the Securities Act or shall have been transferred in accordance
with an opinion of counsel acceptable to counsel for the Company that such
registration is not required;


(e)           The undersigned’s decision to purchase the Securities is based
solely on the information contained in the Memorandum;


(f)           The residence of the undersigned set forth below is the true and
correct residence of the undersigned;


2

--------------------------------------------------------------------------------


(h)          The undersigned meets the suitability standards set forth in the
Memorandum under “Who May Invest” and specifically satisfies the definition of
an “accredited investor” or as otherwise set forth therein;


(i)           The Accredited Investor Suitability Questionnaire executed and
delivered by the undersigned is true and complete in all respects;



(j)      The undersigned (A) has been given the opportunity to ask questions of,
and receive answers from, the Company concerning the terms and conditions of the
Offering and other matters pertaining to an investment in the Securities, and
all such questions have been answered to the satisfaction of the undersigned;
(B) has been given the opportunity to obtain such additional information
necessary to verify the accuracy of the information contained in the Memorandum
or that which has been otherwise provided in order for him to evaluate the
merits and risks of investment in the Securities; and (C) has been given the
opportunity to obtain additional information from the Company, in each case
except to the extent the Company has informed the undersigned that it does not
possess such information and cannot acquire it without unreasonable effort or
expense, or that the requested information is proprietary and confidential, and
the undersigned has not been furnished with any other offering literature or
prospectus except as referred to herein in the Memorandum;


(k)      The undersigned has not relied on any oral representation, warranty or
information in connection with the Offering by the Company or any officer,
director, employee, agent, affiliate or subsidiary or counsel or other advisor
of any of them that is inconsistent with the terms hereof; and


(l)       The undersigned is purchasing the Securities for his own account for
investment purposes only and not with a view to the sale or other distribution
thereof, and that the undersigned presently has no intention of offering,
selling, transferring, pledging, hypothecating, or otherwise disposing of all or
any part of the Securities at any particular time, for any particular price, or
upon the happening of any particular event or circumstances.


(m)     At no time in connection with the offer or sale of the Securities was
the undersigned solicited by any leaflet, public promotional meeting, circular,
newspaper or magazine article, radio or television advertisement or any other
form of general advertising.


4.             (a)      The undersigned acknowledges that many jurisdictions,
including the United States, are in the process of changing or creating
anti-money laundering, anti-terrorism and similar laws, regulations and
policies, and many brokers and other financial intermediaries are in the process
of changing or creating responsive disclosure and compliance policies, which may
apply to the Company (together, “Rules”).  The undersigned understands that the
Company will comply with any Rule to which it is or may become subject,
including, without limitation, any that may require the Company to obtain
certain information, documents or assurances from the undersigned or to make
disclosures about the undersigned to governmental authorities or financial
intermediaries.  Accordingly, the undersigned agrees to provide promptly on
request, at the time of its subscription, or at any time an additional
investment is made in the Company, any such information, document and assurance
as the Company may, in its sole judgment, request in order to verify the
undersigned’s identity or that of any of its affiliates that owns or controls
the undersigned. The undersigned also understand that the Company may also
request such information, documents or assurances with respect to any proposed
transferee of the Securities.


3

--------------------------------------------------------------------------------


(b)      Neither the undersigned nor, to the knowledge of the undersigned,  any
other party having a direct or indirect beneficial interest in the Securities or
that owns or controls the undersigned is (i) identified on the Specially
Designated Nationals and Blocked Persons List of the U.S. Department of Treasury
Office of Foreign Assets Control (“OFAC”), (ii) owned or controlled by, or
acting on behalf of, any person or entity listed on such list or (iii) the
target, or owned or controlled by or acting on behalf of any person or entity
that is the target, of any sanction, regulation or law promulgated by OFAC or
any other U.S. governmental entity such that the entry into this Agreement or
the performance of any of the transactions contemplated hereby would contravene
any such sanction, regulation or law.


(c)     To the knowledge of the undersigned, the monies used to make the
investment in the Securities are not derived from, invested for the benefit of,
or related in any way to, the governments of, or persons within, (i) any country
under a U.S. embargo enforced by OFAC, (ii) that has been designated as a
“non-cooperative country or territory” by the Financial Action Task Force on
Money Laundering or (iii) that has been designated by the U.S. Secretary of the
Treasury as a “primary money laundering concern.”  If the undersigned is an
entity, it has conducted reasonable due diligence with respect to all of its
beneficial owners, has reasonable policies and procedures to establish the
identities of all beneficial owners and the source of each of the beneficial
owner’s funds and will retain evidence of any such identities, any such source
of funds and any such due diligence.  The undersigned does not know or have any
reason to suspect that (A) the monies used to fund the investment in the
Securities have been or will be derived from or related to any illegal
activities, including, without limitation, money laundering activities, and (B)
the proceeds of the investment in the Securities will be used to finance any
illegal activities.


(d)           If the undersigned has or will receive deposits from, make
payments to or conduct transactions relating to a non-U.S. banking institution
(a “Non-U.S. Bank”) in connection with the investment in the Securities, to the
undersigned’s knowledge, such Non-U.S. Bank:  (i) has a fixed address, other
than an electronic address or a post office box, in a country in which it is
authorized to conduct banking activities and, to the undersigned’s knowledge,
(ii) employs one or more individuals on a full-time basis, (iii) maintains
operating records related to its banking activities, (iv) is subject to
inspection by the banking authority that licensed it to conduct banking
activities and (v) does not provide banking services to any other Non-U.S. Bank
that does not have a physical presence in any country and that is not a
registered affiliate.


4

--------------------------------------------------------------------------------




5.           All certificates for the Securities shall bear the following
notice:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, AND MAY ONLY BE SOLD, RESOLD, PLEDGED, ASSIGNED, TRANSFERRED OR
OTHERWISE DISPOSED OF IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE LAWS
OF THE STATES, TERRITORIES AND POSSESSIONS OF THE UNITED STATES GOVERNING THE
OFFER AND SALE OF SECURITIES AND ONLY (1) OUTSIDE THE UNITED STATES TO A PERSON
OTHER THAN A U.S. PERSON (AS SUCH TERMS ARE DEFINED IN REGULATION S UNDER THE
SECURITIES ACT) IN ACCORDANCE WITH RULES 901 THROUGH 905 AND THE PRELIMINARY
NOTES OF REGULATION S UNDER THE SECURITIES ACT, (2) TO A PERSON WHOM THE HOLDER
OF THE SECURITIES REPRESENTED HEREBY REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR (4)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT. THE
HOLDER, BY ITS ACCEPTANCE OF THIS CERTIFICATE OR THE SECURITIES REPRESENTED
HEREBY, AS THE CASE MAY BE, REPRESENTS THAT IT UNDERSTANDS AND AGREES TO THE
FOREGOING RESTRICTIONS.


6.           The undersigned understands and agrees that this subscription is
subject to the following terms and conditions:


(a)           Except as set forth above, this subscription is irrevocable and
the execution and delivery of this Agreement will not constitute an agreement
between the undersigned and the Company until this Agreement has been accepted
by the Company;


(b)           The Company can, in its sole discretion, reject a subscription as
soon as practicable after receipt of the undersigned’s subscription.  The
undersigned will be promptly notified by the Company as to whether his
subscription has been accepted.  If the undersigned’s subscription is not
accepted, his check will be returned promptly and all of his obligations
hereunder shall terminate; and


5

--------------------------------------------------------------------------------


(c)           This subscription is not transferable or assignable, either before
or after acceptance hereof by the Company, and the Securities issuable on
account of this subscription will only be issued in the name of, and delivered
to, the undersigned.


7.           If the undersigned is a corporation, partnership, limited liability
company, estate or trust, the undersigned represents and warrants that:


(a)           The undersigned has been duly formed and is validly existing in
good standing under the laws of the jurisdiction of its formation with full
power and authority to enter into the transactions contemplated by this
Agreement;


(b)           This Agreement has been duly and validly authorized, executed and
delivered, and, when executed and delivered by the entity, will constitute the
valid, binding and enforceable agreement of the undersigned;


(c)           The person signing this Agreement and any other instrument
delivered on behalf of such entity has been duly authorized by such entity and
has full power and authority to do so; and


(d)           Such entity has not been formed for the specific purposes of
acquiring the Securities.


8.           The representations, warranties and agreements made by the
undersigned and the Company herein have been made with the intent that they be
relied upon by the other party for purposes of the Offering.  Both parties
further undertake to notify the other party immediately of any change in any
information supplied by either party.  If more than one person is signing this
Agreement, each representation, warranty and agreement shall be a joint and
several representation, warranty and agreement of each such subscriber.


9.           The undersigned unconditionally agrees to indemnify and hold the
Company, its officers, directors and shareholders or any other person who may be
deemed to control the Company, and any of their counsel, advisors and
accountants, harmless from any loss, liability, claim, damage or expense,
arising out of the material inaccuracy of any of the undersigned’s, or the
undersigned’s attorney’s or agent’s representations, warranties or statements or
the material breach of any of the agreements contained herein.


10.           This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to its conflicts of law principles. All parties hereto (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted only in a federal or state court in the City of
New York in the State of New York (ii) waive any objection which they may now or
hereafter have to the laying of the venue of any such suit, action or
proceeding, and (iii) irrevocably submit to the exclusive jurisdiction of any
federal or state court in the City of New York in the State of New York in any
such suit, action or proceeding, but such consent shall not constitute a general
appearance or be available to any other person who is not a party to this
Agreement.  All parties hereto agree that the mailing of any process in any
suit, action or proceeding in accordance with the addresses reflected in this
Agreement shall constitute personal service thereof.


6

--------------------------------------------------------------------------------




Dated: _______________, 2008


Number of shares of Common Stock subscribed for at $.10 per share: ________
shares
Total Purchase Price:    $_____________
Payment Enclosed:        $_____________


ENTITY SUBSCRIBERS SIGN HERE:
INDIVIDUAL SUBSCRIBERS SIGN HERE:
    ____________________________________  _____________________________________ 
Print Name of Subscriber   Print Name of Subscriber    
By:_________________________________ _____________________________________  
Signature ____________________________________
_____________________________________  Print Name and Title of Person Signing 
Signature of Joint Subscriber, if any     Mailing Address:   Mailing Address:  
  ____________________________________  _____________________________________ 
Street Address  Street Address     ____________________________________ 
_____________________________________  City, State and Zip Code   City, State
and Zip Code     ____________________________________ 
_____________________________________  Taxpayer Identification Number   Social
Security Number of Subscriber     ____________________________________ 
_____________________________________  Country of incorporation  Social Security
Number of Joint Subscriber       _____________________________________   
Passport number

 
7

--------------------------------------------------------------------------------






(Check One)
__________ 
Individual

__________ 
Tenants-in-common

__________ 
Joint tenants with right of survivorship (each must sign)

__________ 
Community property.1

__________ 
Partnership

__________ 
Corporation

__________ 
Limited Liability Company

__________ 
As custodian, trustee or agent for ___________________________________





This Subscription Agreement is
accepted by Global Gold Corporation
this ____ day of ___________, 2008




By: _____________________________
Van Z. Krikorian, Chairman
and Chief Executive Officer


Number of shares of Common Stock issued:_____________
Warrant issued to purchase _______ shares of Common Stock
 
 
 

--------------------------------------------------------------------------------

1 If the investor is a resident of a community property state, the subscription
should indicate whether the Securities will be owned as separate or community
property and will be registered jointly in the name of more than one person, and
the nature of the joint ownership should be indicated (i.e., tenants in common,
joint tenants with right of survivorship, tenants by the entirety, or other
designation as may be permitted by the law of the state of the investor's
domicile).
 
 
8

--------------------------------------------------------------------------------


APPENDIX C
 
REGISTRATION RIGHTS AGREEMENT
OF
GLOBAL GOLD CORPORATION


Agreement made as of December__, 2008 by and among Global Gold Corporation, a
Delaware corporation currently having its office and principal place of business
at 45 East Putnam Avenue, Greenwich, Connecticut 06830 (the "Corporation"), and
each party purchasing shares of the common stock of the Corporation pursuant to
the Offering (as defined below) (each of the last named persons shall
hereinafter be referred to individually as a “Shareholder” and collectively as
the “Shareholders”).
 
WHEREAS, upon the closing of the offering of  up to a maximum of ten million
(10,000,000) shares of common stock of the Corporation  pursuant to the
Confidential Private Placement Memorandum dated December 8, 2008, as may be
amended from time to time  (the "Offering") (each individual closing of which
shall be referred to as the "Effective Date"), the Shareholders will
collectively own up to a maximum of ten million (10,000,000) shares of common
stock, $.001 par value per share, of the Corporation (shares of such common
stock acquired pursuant to the Offering being referred to as the "Shares" and
collectively as the "Stock");
 
WHEREAS, upon the Effective Date, the Corporation and the Shareholders desire to
provide for certain registration rights for the Stock of the Corporation or any
interest therein now or hereafter acquired by the Shareholders pursuant to the
Offering;
 
NOW, THEREFORE, effective upon the Effective Date, in consideration of the
mutual covenants and conditions herein contained, each of the parties hereby
agrees as follows:
 
1.1           Request for Registration.
 
(a)           If the Corporation shall receive, at any time after the  date
hereof, a written request from  a Holder or Holders (as defined below)  of not
less than 51% of the Shares sold in the Offering that the Corporation file a
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), covering the registration of Registrable Securities (as
defined below), then the Corporation shall: (i) within ten (10) days of the
receipt thereof, give written notice of such request to all Holders; and (ii)
file within forty five (45) days of the receipt thereof and use commercially
reasonable efforts to cause to be declared effective, the registration statement
under the Securities Act of all shares of Registrable Securities which the
Holders request to be registered (the “Registration Statement”), subject to the
limitations of subsection 1.1(b).  The Corporation shall use commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the fifth anniversary of the date of the date the
Registration Statement is first declared effective.  For purposes of this
Section 1, a “Holder” or “Holders” shall mean any person owning or having the
right to acquire Registrable Securities or any assignee thereof in accordance
with the provisions of this Agreement. The term “Registrable Securities” shall
mean (i) the shares of Common Stock issued by the Corporation to a Shareholder,
including any shares issued pursuant to the Stock Subscription and Stockholder
Agreement and any shares issued or issuable upon the exercise of the Warrants,
and (ii) any shares of Common Stock issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of the shares referenced in (i) above, excluding in all cases,
however, (1) shares of Common Stock with respect to which a registration
statement shall have been declared effective under the Securities Act and where
such shares of Common Stock shall have been disposed of in accordance with such
registration statement, (2) shares of Common Stock that have been distributed to
the public in accordance with Securities and Exchange Commission (“SEC”) Rule
144 (or any successor provision; hereinafter, “Rule 144”) or (3) shares of
Common Stock that are otherwise sold by a person in a transaction in which the
rights under this Section 1 are not assigned.
 
 
1

--------------------------------------------------------------------------------

 
(b)           If the Holders initiating the registration request hereunder (the
“Initiating Holders”) intend to distribute the shares of Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Corporation as a part of their request made pursuant to subsection 1.1(a) and
the Corporation shall include such information in the written notice referred to
in subsection 1.1(a).  The underwriter will be selected by a majority in
interest of the Initiating Holders and shall be reasonably acceptable to the
Corporation.  In such event, the right of any Holder to include its shares of
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
shares of Registrable Securities in the underwriting (unless otherwise mutually
agreed by a majority in interest of the Initiating Holders) to the extent
provided herein.  All Holders proposing to distribute their securities through
such underwriting shall (together with the Corporation as provided in subsection
1.4(e)) enter into an underwriting agreement in customary form and reasonably
acceptable to the Corporation with the underwriter or underwriters selected for
such underwriting.  Notwithstanding any other provision of this Section 1.1, if
the underwriter advises the Initiating Holders in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Initiating Holders shall so advise all Holders of shares of Registrable
Securities which would otherwise be underwritten pursuant hereto, and the number
of shares of Registrable Securities that may be included in the underwriting
shall be allocated among all Holders thereof, including the Initiating Holders,
in proportion (as nearly as practicable) to the amount of shares of Registrable
Securities of the Corporation requested and entitled to be included in such
registration by each Holder; provided, however, that the number of shares of
Registrable Securities to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting.
 
With a view to making available to the Holders the benefits of certain rules and
regulations of the SEC which may permit the sale of such Holders’ shares to the
public without registration, the Corporation agrees to use its reasonable
efforts to: (i) make and keep current public information available at all times,
as those terms are understood and defined in Rule 144 or any similar or
analogous rule promulgated under the Securities Act; (ii) file with the SEC, in
a timely manner, all reports and other documents required of the Corporation
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”); and
(iii) so long as the Holders own Registrable Securities, furnish to the Holders
forthwith upon request a written statement by the Corporation as to its
compliance with the reporting requirements of Rule 144(c) of the Securities Act,
a copy of the most recent annual or quarterly report of the Corporation, and
such other reports and documents as the Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.
 
2.           Piggyback Registration Rights.
 
2.1           (a)           If the Corporation shall propose to file a
registration statement under the Securities Act at any time during the 24-month
period after the Effective Date, either on its own behalf or that of any of its
shareholders for an offering of shares of the capital stock of the Corporation
for cash or securities, the Corporation shall give written notice as promptly as
possible of such proposed registration to each Shareholder and shall use
reasonable efforts to include all of the shares of the Stock owned by the
Shareholders ( the “Seller” or “Registering Shareholder” and collectively the
“Sellers” and “Registering Shareholders”) in such registration statements as
such Seller shall request within 10 days after receipt of such notice from the
Corporation, provided, that (A) if shares of the Stock are being offered by the
Corporation in an underwritten offering, any shares of the Stock proposed to be
included in the registration statement on behalf of the Seller shall be included
in the underwriting offering on the same terms and conditions as the stock being
offered by the Corporation, and (B) the Seller shall be entitled to include such
number of shares of the Stock owned by the Seller in such registration
statement, one time only during the applicable period set forth herein, so that
the proportion of shares of the Stock of each Seller to be included in such
registration statement to the total number of shares of the Stock owned by him
is equal to the proportion that the number of shares of the Stock of all Sellers
to be included in such registration statement bears to the total number of
shares of the Stock owned by all Sellers (except that each Seller shall have the
right to not exercise such piggyback registration right set forth herein once,
in which case such Seller shall have the right set forth in this Section 2.1
with respect to the next succeeding registration statement described in this
Section 2.1 proposed to be filed by the Corporation during such 36-month
period); and provided further, that (i) the Corporation shall not be required to
include such number or amount of shares owned by the Sellers in any such
registration statement if it relates solely to securities of the Corporation to
be issued pursuant to a stock option or other employee benefit plan, (ii) the
Corporation may, only as to those securities of the Corporation offered by the
Corporation, withdraw such registration statement at its sole discretion and
without the consent of the Sellers and abandon such proposed offering and (iii)
the Corporation shall not be required to include such number of shares of the
Stock owned by the Sellers in such registration statement if the Corporation is
advised in writing by its underwriter or investment banking firm that it
reasonably believes that the inclusion of the Sellers’ shares would have a
material  adverse effect on the offering.
 
 
2

--------------------------------------------------------------------------------

 
(b)           A registration statement filed pursuant to Section 2.1(a) shall
not be deemed to have been effected unless the registration statement related
thereto (i) has become effective under the Securities Act and (ii) has remained
effective for a period of at least nine months (or such shorter period of time
in which all of the Stock registered thereunder has actually been sold
thereunder); provided, however, that if, after any registration statement filed
pursuant to Section 2.1(a) becomes effective and prior to the time the
registration statement has been effective for a period of at least nine months,
such registration statement is interfered with by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court solely due to actions or omissions to act of the Corporation, such
registration statement shall not be considered one of the registrations
applicable pursuant to Section 2.1(a).
 
2.2           Delay or Suspension of Registration.  Notwithstanding any other
provision of this Section 2 to the contrary, if the Corporation shall furnish to
the Shareholders:
 
(a)           a certificate signed by the Chief Executive Officer of the
Corporation stating that, in the good faith judgment of a majority of the
members of the entire Board of Directors of the Corporation, it would adversely
and materially affect the Corporation's ability to enter into an agreement with
respect to, or to consummate, a bona fide material transaction to which it is or
would be a party, or it would adversely and materially affect the Corporation’s
classification for federal securities law purposes,; or
 
(b)           both (A) a certificate signed by the Chief Executive Officer of
the Corporation stating that, in the good faith judgment of a majority of the
members of the entire Board of Directors of the Corporation, a material fact
exists which the Corporation has a bona fide material business purpose for
preserving as confidential and (B) an opinion of counsel to the Corporation to
the effect that the registration by the Corporation or the offer or sale by the
Shareholders of the Stock pursuant to an effective registration statement would
require disclosure of the material fact which is referenced in the Chief
Executive Officer's certificate required under Section 2.2(b)(ii)(A) and which,
in such counsel's opinion, is not otherwise required to be disclosed, then the
Corporation's obligations pursuant to Section 2.1(a) with respect to any such
filing of a registration statement shall be deferred or offers and sales of the
Stock by the Shareholders shall be suspended, as the case may be, until the
earliest of: (1) the date on which, as applicable (a) the Corporation's use of
reasonable best efforts to effect the registration of the Stock would no longer
have such a material adverse effect or (b) the material fact is disclosed to the
public or ceases to be material; (2) 60 days from the date of receipt by the
Shareholders of the materials referred to in Section 2.2(b) (A) and (B) above;
and (3) such time as the Corporation notifies the Shareholders that it has
resumed use of its reasonable best efforts to effect registration of the Stock
or that offers and sales of the Stock pursuant to an effective registration
statement may be resumed, as the case may be.  A particular material transaction
to which the Corporation is or would be a party or a particular material fact
shall not give rise to more than one deferral or suspension notice by the
Corporation pursuant to the provisions of this Section 2.2.
 
2.3           In connection with any registration or qualification pursuant to
the provisions of this Section 2,  the Corporation shall, except as prohibited
under the blue sky or securities laws of any jurisdiction under which a
registration or qualification is being effected, pay all filing, registration
and qualification fees of the Securities and Exchange Commission, printing
expenses, fees and disbursements of legal counsel and all accounting expenses,
except that each Seller shall bear the fees and expenses of its own legal
counsel, and the underwriting or brokerage discounts and commissions, expenses
of its brokers or underwriters and fees of the National Association of
Securities Dealers, Inc. attributable to its Stock.
 
 
3

--------------------------------------------------------------------------------

 
2.4           (a)           In each case of registration of shares of Stock
under the Securities Act pursuant to these registration provisions, the
Corporation shall unconditionally indemnify and hold harmless each Seller, each
underwriter (as defined in the Securities Act), and each person who controls any
such underwriter within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act (the Sellers and each such underwriter, and
each such person who controls any such underwriter being referred to for
purposes of this Section 2.4, as an "Indemnified Person") from and against any
and all losses, claims, damages, liabilities and expenses (including reasonable
attorney’s fees) arising out of or based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement
under which such shares of the Stock were registered under the Securities Act,
any prospectus or preliminary prospectus contained therein or any amendment or
supplement thereto (including, in each case, any documents incorporated by
reference therein), or arising out of any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses arise out of any such untrue statement or
omission or alleged untrue statement or omission based upon information relating
to any Seller or any underwriter and furnished to the Corporation or the
Shareholders, as the case may be, in writing by such Seller or such underwriter
expressly for use therein; provided that the foregoing indemnification with
respect to a preliminary prospectus shall not inure to the benefit of any
underwriter (or to the benefit of any person controlling such underwriter) from
whom the person asserting any such losses, claims, damages, liabilities or
expenses purchased shares of the Stock to the extent such losses, claims,
damages or liabilities result from the fact that a copy of the final prospectus
had not been sent or given to such person at or prior to written confirmation of
the sale of such shares to such person.
 
(b)           In each case of a registration of shares of the Stock under the
Securities Act pursuant to these registration provisions, each Seller
participating in the registration shall unconditionally indemnify and hold
harmless the Corporation (and its directors and officers), each underwriter and
each person, if any, who controls the Corporation or such underwriter within the
meaning of Section 15 of the Securities Act of Section 20(a) of the Exchange
Act, to the same extent as the foregoing indemnity from the Corporation to the
Seller but only with reference to information relating to such Seller and
furnished to the Corporation by such Seller for use in the registration
statement, any prospectus or preliminary prospectus contained therein or any
amendment or supplement thereto. Each Seller will use all reasonable efforts to
cause any underwriters of shares of Stock to be sold by the Seller to indemnify
the Corporation on the same terms as any Seller agrees to indemnify the
Corporation, but only with reference to information furnished in writing by such
underwriter for use in the registration statement.
 
(c)           In case any action or proceeding shall be brought against or
instituted which involves any Indemnified Person, such Indemnified Person shall
promptly notify the person against whom such indemnity may be sought (the
"Indemnifying Person") in writing and the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others the Indemnifying Person may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such action or proceeding, any Indemnified Person shall
have the right to obtain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person has agreed to the retention of such counsel at its expense
or (ii) the named parties to any such action or proceeding include both the
Indemnifying Person and the Indemnified Person, and the Indemnified Person has
been advised by counsel that there may be one or more defenses available to such
Indemnified Person which are different from or additional to those available to
the Indemnifying Person (in which case, if the Indemnified Person notifies the
Indemnifying Person that it wishes to employ separate counsel at the expense of
the Indemnifying Person, the Indemnifying Person shall not have the right to
assume the defense of such action or proceeding on behalf of such Indemnified
Person). It is understood that the Indemnifying Person shall not be liable for
the fees and expenses of more than one separate firm of attorneys at any time
for all such similarly situated Indemnified Persons. The Indemnifying Person
shall not be liable for any settlement of any action or proceeding effected
without its written consent.
 
 
4

--------------------------------------------------------------------------------

 
(d)           Notwithstanding anything in this Agreement to the contrary, the
Corporation shall not be liable to any Seller for any losses, claims, damages or
liabilities arising out of or caused by (A) any reasonable delay (1) in filing
or processing any registration statement or any preliminary or final prospectus,
amendment or supplement thereto after the inclusion of the Sellers’ Stock in
such registration statement, or (2) in requesting such registration statement be
declared effective by the Commission and (B) the failure of the Commission for
any reason to declare effective any registration statement.
 
 
3.
MISCELLANEOUS.

 
3.1.           Notices.  All notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as duly given on (a) the date of delivery, if delivered in person,
by nationally recognized overnight delivery service, by electronic mail, or by
facsimile or (b) three days after mailing if mailed from within the continental
United States by registered or certified mail, return receipt requested to the
party entitled to receive the same, if to the Corporation, Global Gold
Corporation, 45 East Putnam Avenue, Greenwich, Connecticut  06830, with a copy
to Patterson, Belknap, Webb and Tyler, 1133 Avenue of the Americas New York NY
10036, Attn: John E. Schmeltzer, Esq.; and if to any Shareholder, at his or its
address as set forth in the books and records of the Corporation.  Any party may
change his or its address by giving notice to the other party stating his or its
new address.  Commencing on the 10th day after the giving of such notice, such
newly designated address shall be such party's address for the purpose of all
notices or other communications required or permitted to be given pursuant to
this Agreement.
 
3.2   Governing Law.  This Agreement and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to its conflicts of law principles. All parties hereto
(i) agree that any legal suit, action or proceeding arising out of or relating
to this Agreement shall be instituted only in a federal or state court in the
City of New York in the State of New York (ii) waive any objection which they
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding, and (iii) irrevocably submit to the jurisdiction of any federal or
state court in the City of New York in the State of New York in any such suit,
action or proceeding, but such consent shall not constitute a general appearance
or be available to any other person who is not a party to this Agreement.  All
parties hereto agree that the mailing of any process in any suit, action or
proceeding in accordance with the notice provisions of this Agreement shall
constitute personal service thereof.
 
3.3           Remedies.    In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Shareholders will be entitled to specific performance hereunder.  The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
3.4          Entire Agreement; Waiver of Breach.  This Agreement constitutes the
entire agreement among the parties and supersedes any prior agreement or
understanding among them with respect to the subject matter hereof, and it may
not be modified or amended in any manner other than as provided herein; and no
waiver of any breach or condition of this Agreement shall be deemed to have
occurred unless such waiver is in writing, signed by the party against whom
enforcement is sought, and no waiver shall be claimed to be a waiver of any
subsequent breach or condition of a like or different nature.
 
3.5           Binding Effect; Assignability.  This Agreement and all the terms
and provisions hereof shall be binding upon and shall inure to the benefit of
the parties and their respective heirs, successors and permitted assigns.  This
Agreement and the rights of the parties hereunder shall not be assigned except
with the written consent of all parties hereto.
 
3.6           Captions.  Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any provision hereof.
 
3.7           Number and Gender.  Wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine, the
feminine or the neuter gender shall include the masculine, feminine and neuter.
 
3.8           Severability.  If any provision of this Agreement shall be held
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render invalid or
unenforceable any other severable provision of this Agreement, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.
 
 
5

--------------------------------------------------------------------------------

 
3.9           Amendments.  This Agreement may not be amended except in a writing
signed by all of the parties hereto.
 
3.10        Compliance with Securities Laws.  Commencing with the Effective
Date, the Corporation will use its best efforts to comply thereafter with the
applicable provisions of the Securities Act and the Exchange Act.
 
3.11        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.  In addition, this Agreement may contain
more than one counterpart of the signature page and this Agreement may be
executed by the affixing of such signature pages executed by the parties to one
copy of the Agreement; all of such counterpart signature pages shall be read as
though one, and they shall have the same force and effect as though all of the
signers had signed a single signature page.




 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.



 
GLOBAL GOLD CORPORATION



 
By: __________________________________

 
Van Z. Krikorian, Chairman
 
and Chief Executive Officer


 
 

No. of Shares
Purchased   SHAREHOLDER       _____________________________________       
_____________________________________        By:
__________________________________ 

                                                              
 
 
 
6

--------------------------------------------------------------------------------

 
 
APPENDIX D


THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK ISSUABLE UPON ITS
EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR ANY STATE SECURITIES LAWS, AND NO SALE OR TRANSFER THEREOF MAY
BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL
FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.



 

No. ________    Right to Purchase                          Shares of   Common
Stock of Global Gold Corporation

 
 
Global Gold Corporation


Common Stock Purchase Warrant


Global Gold Corporation a Delaware corporation (the "Company"), hereby certifies
that, for value received, ______________________, a _____________________
corporation with offices at _________________________________, or registered
permitted assigns, is entitled, subject to the terms set forth below, to
purchase shares of the Company’s common stock from the Company at any time or
from time to time  at a price of  $.15 per share exercisable on or before
December 9, 2013, (the “Expiration Date”) unless mutually agreed otherwise in
writing  (such purchase price per share as adjusted from time to time as herein
provided is referred to herein as the "Purchase Price").  The number and
character of such shares of Common Stock and the Purchase Price are also subject
to adjustment as provided herein.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:


 
(a)
The term "Company" shall include Global Gold Corporation and any corporation
which shall succeed or assume the obligations of the Company hereunder.



 
(b)
The term "Common Stock" includes the Company's Common Stock, $.001 par value per
share, as authorized on the date hereof and any other securities into which or
for which any of such Common Stock may be converted or exchanged pursuant to a
plan of recapitalization, reorganization, merger, sale of assets or otherwise.



 
1

--------------------------------------------------------------------------------

 
1.           Exercise of Warrant.


1.1.           Manner of Exercise: Payment of the Purchase Price.


(a)            This Warrant may be exercised by the holder hereof, in whole or
in part, at any time or from time to time prior to the Expiration Date, by
surrendering to the Company at its principal office this Warrant, with the form
of Election to Purchase Shares attached hereto (or a reasonable facsimile
thereof) duly executed by the holder and accompanied by payment of the purchase
price for the number of shares of Common Stock specified in such form.


(b)           Payment of the purchase price may be made as follows (or by any
combination of the following): in United States currency by cash or delivery of
a certified check or bank draft payable to the order of the Company or by wire
transfer to the Company.


1.2.            When Exercise Effective.    Each exercise of this Warrant shall
be deemed to have been effected immediately prior to the close of business on
the business day on which this Warrant shall have been surrendered to, and the
Purchase Price shall have been received by, the Company as provided in Section
1.1, and at such time the person or persons in whose name or names any
certificate or certificates for shares of Common Stock shall be issuable upon
such exercise and shall be deemed to have become the holder or holders of record
thereof for all purposes.


1.3.           Trustee for Warrantholders.   In the event that a bank or trust
company shall have been appointed as trustee for the holders of the Warrants
pursuant to Section 4.2, such bank or trust company shall have all the powers
and duties of a warrant agent appointed pursuant to Section 12 and shall accept,
in its own name for the account of the Company or such successor person as may
be entitled thereto, all amounts otherwise payable to the Company or such
successor, as the case may be, on exercise of this Warrant pursuant to this
Section 1.


2.           Delivery of Stock Certificates. etc. on Exercise.  As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event no later than within 30 days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the holder hereof, or as such holder
(upon payment by such holder of any applicable transfer taxes and, if requested
by the Company, demonstration by such holder of compliance with applicable
securities laws) may direct, a certificate or certificates for the number of
fully paid and nonassessable shares of Common Stock to which such holder shall
be entitled on such exercise, plus, in lieu of any fractional share to which
such holder would otherwise be entitled, cash equal to such fraction multiplied
by the then current market value of one full share, together with any other
stock or other securities and property (including cash, where applicable) to
which such holder is entitled upon such exercise pursuant to Section 1 or
otherwise.



3.           Adjustment for Dividends in Other Stock, Property, etc.;
Reclassification, etc.  In case at any time or from time to time, the holders of
Common Stock shall have received, or (on or after the record date fixed for the
determination of shareholders eligible to receive) shall have become entitled to
receive, without payment therefor,


 
2

--------------------------------------------------------------------------------

 
 
(a)
other or additional stock or other securities or property (other than cash) by
way of dividend, or

 
(b)
any cash (excluding cash dividends payable solely out of earnings or earned
surplus of the Company), or

 
(c)
other or additional stock or other securities or property (including cash) by
way of spin-off, split-up, reclassification, recapitalization, combination of
shares or similar corporate rearrangement,



other than additional shares of Common Stock issued as a stock dividend or in a
stock-split (adjustments in respect of which are provided for in Section 5.3),
then and in each such case the holder of this Warrant, on the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property (including cash in the cases referred to in
clauses (b) and (c) of this Section 3) which such holder would hold on the date
of such exercise if on the date hereof he had been the holder of record of the
number of shares of Common Stock called for on the face of this Warrant and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and all such other or additional stock and
other securities and property (including cash in the cases referred to in
clauses (b) and (c) of this Section 3) receivable by him as aforesaid during
such period, giving effect to all adjustments called for during such period by
Sections 4 and 5.


4.
Adjustment for Reorganization, Consolidation, Merger, etc.



4.1           Reorganization.  In case at any time or from time to time, the
Company shall (a) effect a reorganization, (b) consolidate with or merge into
any other person, or (c) transfer all or substantially all of its properties or
assets to any other person under any plan or arrangement contemplating the
dissolution of the Company, then, in each such case, the holder of this Warrant,
on the exercise hereof as provided in Section 1 at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution as the case may be, shall receive, in lieu of the
Common Stock issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such holder had so
exercised this Warrant immediately prior thereto, all subject to further
adjustment thereafter as provided in Sections 3 and 5.


4.2           Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable by the holders of the Warrants after the effective date
of such dissolution pursuant to this Section 4 to a bank or trust company having
its principal office in New York, New York, as trustee for the holder or holders
of the Warrants.


 
3

--------------------------------------------------------------------------------

 
4.3           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 4, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 6.


5.           Adjustment for Issue or Sale of Common Stock at Less than the
Purchase Price in Effect.


5.1           General.  If the Company shall, at any time or from time to time,
issue any additional shares of Common Stock (other than shares of Common Stock
excepted from the provisions of this Section 5 by Section 5.4) without
consideration or for a Net Consideration Per Share (as defined below) less than
the Purchase Price in effect immediately prior to such issuance, then, and in
each such case, the Purchase Price shall be lowered to an amount equal to the
Net Consideration Per Share.



5.2           Definitions, etc.  For purposes of this Section 5 and Section 7:


The issuance of any warrants, options or other subscription or purchase rights
with respect to shares of Common Stock and the issuance of any securities
convertible into or exchangeable for shares of Common Stock (or the issuance of
any warrants, options or any rights with respect to such convertible or
exchangeable securities) shall be deemed an issuance at such time of such Common
Stock if the Net Consideration Per Share which may be received by the Company
for such Common Stock (as hereinafter determined) shall be less than the
Purchase Price at the time of such issuance and, except as hereinafter provided,
an adjustment in the Purchase Price and the number of shares of Common Stock
issuable upon exercise of this Warrant shall be made upon each such issuance in
the manner provided in Section 5. 1. Any obligation, agreement or undertaking to
issue warrants, options, or other subscription or purchase rights at any time in
the future shall be deemed to be an issuance at the time such obligation,
agreement or undertaking is made or arises.  No adjustment of the Purchase Price
and the number of shares of Common Stock issuable upon exercise of this Warrant
shall be made under Section 5.1 upon the issuance of any shares of Common Stock
which are issued pursuant to the exercise of any warrants, options or other
subscription or purchase rights or pursuant to the exercise of any conversion or
exchange rights in any convertible securities if any adjustment shall previously
have been made upon the issuance of any such warrants, options or other rights
or upon the issuance of any convertible securities (or upon the issuance of any
warrants, options or any rights therefor) as above provided.
 
 
4

--------------------------------------------------------------------------------

 
For purposes of this Section 5, the "Net Consideration Per Share" which may be
received by the Company shall be determined as follows:


(A)           The "Net Consideration Per Share" shall mean the amount equal to
the total amount of consideration, if any, received by the Company for the
issuance of such warrants, options, subscriptions, or other purchase rights or
convertible or exchangeable securities, plus the minimum amount of
consideration, if any, payable to the Company upon exercise or conversion
thereof, divided by the aggregate number of shares of Common Stock that would be
issued if all such warrants, options, subscriptions, or other purchase rights or
convertible or exchangeable securities were exercised, exchanged or converted as
of the date of their issuance.


(B)           The "Net Consideration Per Share" which may be received by the
Company shall be determined in each instance as of the date of issuance of
warrants, options, subscriptions or other purchase rights, or convertible or
exchangeable securities without giving effect to any possible future price
adjustments or rate adjustments which may be applicable with respect to such
warrants, options, subscriptions or other purchase rights or convertible
securities.


For purposes of this Section 5, if a part or all of the consideration received
by the Company in connection with the issuance of shares of the Common Stock or
the issuance of any of the securities described in this Section 5 consists of
property other than cash, such consideration shall be deemed to have the same
value as shall be determined in good faith by the Board of Directors of the
Company.


This Section 5.2 shall not apply under any of the circumstances described in
Section 5.4.


5.3.           Extraordinary Events.  In the event that the Company shall (i)
issue additional shares of the Common Stock as a dividend or other distribution
on outstanding Common Stock, (ii) subdivide its outstanding shares of Common
Stock, or (iii) combine its outstanding shares of the Common Stock into a
smaller number of shares of the Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect.  The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 5.3. The
holder of this Warrant shall thereafter, on the exercise hereof as provided in
Section 1, be entitled to receive that number of shares of Common Stock
determined by multiplying the number of shares of Common Stock which would
otherwise (but for the provisions of this Section 5.3) be issuable on such
exercise by a fraction of which (i) the numerator is the Purchase Price which
would otherwise (but for the provisions of this Section 5.3) be in effect, and
(ii) the denominator is the Purchase Price in effect on the date of such
exercise.


 
5

--------------------------------------------------------------------------------

 
5.4.           Excluded Shares.  Section 5. 1 shall not apply to the (i)
issuance of shares of Common Stock, or options therefor, to directors, officers,
employees, advisors and consultants of the Company pursuant to any stock option,
stock purchase, stock ownership or compensation plan approved by the
compensation committee of the Company's Board of Directors or (ii) the issuance
of shares pursuant to the exercise of the warrants issued by the Company dated
April 4, 2006, as amended.


6.           No Dilution or Impairment.   The Company will not, by amendment of
its Certificate of Incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of the Warrants, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such action as may
be necessary or appropriate in order to protect the rights of the holders of the
Warrants against dilution or other impairment.  Without limiting the generality
of the foregoing, the Company (a) will not increase the par value of any shares
of stock receivable on the exercise of the Warrants above the amount payable
therefor on such exercise, (b) will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of stock on the exercise of all Warrants from time to
time outstanding, and (c) will not transfer all or substantially all of its
properties and assets to any other person (corporate or otherwise), or
consolidate with or merge into any other person or permit any such person to
consolidate with or merge into the Company (if the Company is not the surviving
person), unless such other person shall expressly assume in writing and will be
bound by all the terms of the Warrants.


7.           Accountants' Certificate as to Adjustments.  In each case of any
adjustment or readjustment in the Purchase Price or in the shares of Common
Stock issuable on the exercise of the Warrants, the Company at its expense will
promptly cause its Treasurer or Chief Financial Officer or, if the holder of a
Warrant so requests, independent certified public accountants selected by the
Company to compute such adjustment or readjustment in accordance with the terms
of the Warrants and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock issued or
sold or deemed to have been issued or sold, (b) the number of shares of Common
Stock outstanding or deemed to be outstanding, and (c) the Purchase Price and
the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such issue or sale and as adjusted and
readjusted as provided in this Warrant.  The Company will forthwith mail a copy
of each such certificate to each holder of a Warrant, and will, on the written
request at any time of any holder of a Warrant, furnish to such holder a like
certificate setting forth the Purchase Price at the time in effect and showing
how it was calculated.


8.           Notices of Record Date, etc.  In the event of


 
6

--------------------------------------------------------------------------------

 
(a)           any taking by the Company of a record of the holders of any class
or securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right, or


(b)           any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all the assets of the Company to or consolidation or merger of the
Company with or into any other person, or


(c)           any voluntary or involuntary dissolution, liquidation or
winding-up of the Company, or


(d)           any proposed issue or grant by the Company of any shares of stock
of any class or any other securities, or any right or option to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities (other than the issue of Common Stock on the exercise of any
warrants), then and in each such event the Company will mail or cause to be
mailed to each registered holder of a Warrant a notice specifying (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, (ii) the date on which any such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock shall be entitled
to exchange their shares of Common Stock for securities or other property
deliverable on such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up, and
(iii) the amount and character of any stock or other securities, or rights or
options with respect thereto, proposed to be issued or granted, the date of such
proposed issue or grant and the persons or class of persons to whom such
proposed issue or grant is to be offered or made.  Such notice shall be mailed
at least 20 days prior to the date specified in such notice on which any such
action is to be taken.


9.           Reservation of Stock, etc., Issuable on Exercise of Warrants.  The
Company will at all times reserve and keep available, solely for issuance and
delivery on the exercise of the Warrants, all shares of Common Stock from time
to time issuable on the exercise of the Warrants represented by this
certificate.


10.           Exchange of Warrants.  On surrender for exchange of any Warrant,
properly endorsed, to the Company, the Company at its expense will issue and
deliver to or on the order of the holder thereof a new Warrant or warrants of
like tenor, in the name of such holder or as such holder (upon payment by such
holder of any applicable transfer taxes and, if requested by the Company,
demonstration by such holder of compliance with applicable securities laws) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock called for on the face or faces of the Warrant or
Warrants so surrendered.


 
7

--------------------------------------------------------------------------------

 
11.           Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Warrant and, in the case of any such loss, theft or destruction of any Warrant,
on delivery of an indemnity agreement or security reasonably satisfactory in
form and amount to the Company or, in the case of any such mutilation, on
surrender and cancellation of such warrant, the Company at its expense will
execute and deliver, in lieu thereof, a new Warrant of like tenor.


12.           Warrant Agent.  The Company hereby appoints American Registrar and
Transfer Company, with offices in Salt Lake City, Utah, as its agent for the
purpose of issuing Common Stock on the exercise of the Warrants pursuant to
Section 1, exchanging Warrants pursuant to Section 10, and replacing Warrants
pursuant to Section 11, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.  The Company may change such agent and designate a new
agent in the United States for the above-described purposes by written notice to
each holder of a Warrant.


13.           Remedies.  The Company stipulates that the remedies at law of the
holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate, and that a holder of this Warrant may
suffer irreparable harm and that such terms may be specifically enforced by a
decree by a court of competent jurisdiction for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise.


14.           Negotiability.  This Warrant is issued upon the following terms,
to all of which each holder or owner hereof by the taking hereof consents and
agrees:


(a)           subject to compliance with all applicable securities laws, title
to this Warrant may be transferred by endorsement (by the holder hereof
executing the form of assignment at the end hereof) and delivery in the same
manner as in the case of a negotiable instrument transferable by endorsement and
delivery;


(b)           any person in possession of this Warrant properly endorsed is
authorized to represent himself as absolute owner hereof and is empowered to
transfer absolute title hereto by endorsement and delivery hereof to a bona fide
purchaser hereof for value; each prior taker or owner waives and renounces all
of his equities or rights in this Warrant in favor of each such bona fide
purchaser, and each such bona fide purchaser shall acquire absolute title hereto
and to all rights represented hereby; and


(c)           until this Warrant is transferred on the books of the Company, the
Company may treat the registered holder hereof as the absolute owner hereof for
all purposes, notwithstanding any notice to the contrary.


 
8

--------------------------------------------------------------------------------

 
15.           Notices.   All notices or other communications required or
permitted to be given pursuant to this Warrant shall be in writing and shall be
considered as duly given on (a) the date of delivery, if delivered in person, by
nationally recognized overnight delivery service, electronic mail, or by
facsimile or (b) three days after mailing if mailed from within the continental
United States by registered or certified mail, return receipt requested to the
party entitled to receive the same, if to the Company, Global Gold Corporation,
45 East Putnam Avenue, Greenwich, CT 06830,  and if to the holder of a Warrant,
at the address of such holder shown on the books of the Company.  Any party may
change his or its address by giving notice to the other party stating his or its
new address.  Commencing on the 10th day after the giving of such notice, such
newly designated address shall be such party's address for the purpose of all
notices or other communications required or permitted to be given pursuant to
this Warrant.


16.           Governing Law.   This Warrant and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York, without regard to its conflicts of law principles. All
parties hereto (i) agree that any legal suit, action or proceeding arising out
of or relating to this Agreement shall be instituted only in a federal or state
court in the City of New York in the State of New York in the United States of
America (ii) waive any objection which they may now or hereafter have to the
laying of the venue of any such suit, action or proceeding, and (iii)
irrevocably submit to the jurisdiction of such federal or state court in the
City of New York in the State of New York in any such suit, action or
proceeding, but such consent shall not constitute a general appearance or be
available to any other person who is not a party to this Warrant.  All parties
hereto agree that the mailing of any process in any suit, action or proceeding
in accordance with the notice provisions of this Warrant shall constitute
personal service thereof.


17.           Entire Agreement; Waiver of Breach.  This Warrant constitutes the
entire agreement among the parties and supersedes any prior agreement or
understanding among them with respect to the subject matter hereof, and it may
not be modified or amended in any manner other than as provided herein; and no
waiver of any breach or condition of this Warrant shall be deemed to have
occurred unless such waiver is in writing, signed by the party against whom
enforcement is sought, and no waiver shall be claimed to be a waiver of any
subsequent breach or condition of a like or different nature.


18.           Severability.  If any provision of this Warrant shall be held
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render invalid or
unenforceable any other severable provision of this Warrant, and this Agreement
shall be carried out as if any such invalid or unenforceable provision were not
contained herein.


19.           Amendment.   This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.


 
9

--------------------------------------------------------------------------------

 
 
21.           Restrictions on Transferability; Restrictive Legend.  The holder
acknowledges that this Warrant and the shares of Common Stock issuable upon
exercise of this Warrant are subject to restrictions under applicable Federal
and state securities laws.  Each certificate representing shares of Common Stock
issued shall, upon the exercise of this Warrant, bear the following legend in
addition to such other restrictive legends as may be required by law:


"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"), or any state securities laws,
and no sale or transfer thereof may be effected without an effective
registration statement or an opinion of counsel for the holder, satisfactory to
the company, that such registration is not required under the act and any
applicable state securities laws."




Dated:                       , 2008
Global Gold Corporation






By:________________________________
      Van Z. Krikorian, Chairman and CEO
 
 
 
10

--------------------------------------------------------------------------------

 
[FORM OF]
ELECTION TO PURCHASE SHARES


To:
Global Gold Corporation



The undersigned hereby irrevocably elects to exercise the Warrant to purchase
____ shares of Common Stock, par value $.001 per share (“Common Stock”), of
Global Gold Corporation and hereby makes payment of $________ therefor . The
undersigned hereby requests that certificates for such shares be issued and
delivered as follows:
 
ISSUE TO:
(NAME)


(ADDRESS, INCLUDING ZIP CODE)


(SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)


DELIVER TO: 


(NAME)


(ADDRESS, INCLUDING ZIP CODE)






If the number of shares of Common Stock purchased (and/or reduced) hereby is
less than the number of shares of Common Stock covered by the Warrant, the
undersigned requests that a new Warrant representing the number of shares of
Common Stock not so purchased (or reduced) be issued and delivered as follows:


ISSUE TO:


(NAME OF HOLDER)


(ADDRESS, INCLUDING ZIP CODE)






 
11

--------------------------------------------------------------------------------

 
 
DELIVER TO:
(NAME OF HOLDER)




(ADDRESS, INCLUDING ZIP CODE)


Dated: _________________________


[NAME OF HOLDER]




By
Name:
Title:








(Signature)
(Signature must conform to name of holder
as specified on the face of the Warrant)






(Print Name)




(Street Address)




(City, State and Zip Code)




(Person's Social Security Number
or Tax Identification Number)




 
12

--------------------------------------------------------------------------------

 
FORM OF ASSIGNMENT


(To be signed only on transfer of warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
_________________________________ the right represented by the within Warrant to
purchase shares of Common Stock of Global Gold Corporation to which the within
Warrant relates, and appoints ____________________________as its attorney to
transfer such right on the books of Global Gold Corporation with full power of
substitution in the premises.


Dated:  ________________




(Signature)
(Signature must conform to name of holder as specified on the face of the
Warrant)






(Print Name)


(Street Address)


(City, State and Zip Code)


(Person's Social Security Number
or Tax Identification Number)






Signed in the presence of:




________________________
 
 
13